Citation Nr: 1438665	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-36 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis (claimed as bilateral upper and lower joints).  

2.  Entitlement to service connection for a bilateral ankle disability. 

3.  Entitlement to a rating higher than 10 percent disabling for lumbar spine diffuse spondylosis.

4.  Entitlement to an initial rating higher than 10 percent disabling for right knee strain.  

5.  Entitlement to an initial rating higher than 10 percent disabling for left knee strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2003.  This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2013 VA Form 9, Substantive Appeal, the Veteran expressed that he wished to appear for a Board videoconference hearing.  The Veteran has not withdrawn his hearing request and has not received a Board hearing.  As the Veteran has requested a hearing, a remand is warranted to afford him a hearing before a Member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with applicable procedures for the issues on appeal.  Notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



